    Case 1:20-cr-00084-LO Document 9 Filed 06/11/20 Page 1 of 1 PageID# 33
                                                                                                                                 —s
                                                                                                •1




                                                                                                            ji>1 1 I 2Q20            (

A0 45J(Ro 0I/U9) Waiver of an Itidicinwiil
                                                                                                                            =J
                                                                                                   C' Livi* it S            v.OURT
                                      United States District Court                                  " A ! XA''!OR!''v ylROINl''.
                                                           for Ihe
                                                Eastern District of Virginia

                  United Stales of America                   )
                                V.                                   CaseNo.   V.20-CR-
          GARRISON KENNETH COURTNEY


                            Defcndam


                                             WAIVER OF AN INDICTMENT


         I understand that 1 have been accused of one or more offenses punisliabie by imprisomneni for more than one
year. I wa.s advised in open court of my rights and the naiure of the proposed charges against me.

          After receiving this advice. I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:
                                                                                       Defe/nhiiu ? ."yignaiure




                                                                                            of(fcjcndam i cifiurncy


                                                                                     ^tuartA. Sears,.,^q^
                                                                                Pnilfed name tifo^feiidon' *.c auonmy


                                                                         Litim O'Graciy
                                                                        -United Siatc^^isSjisiJudge

                                                                                   .hidlii 's prmled name (indlille
